DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Northern (US 6582745 B1).              
Regarding claim 1, Northern discloses a spritzer assembly for a cooking device, the spritzer assembly (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”) comprising: 
a reservoir configured to maintain a fluid (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”) therein; 
a pump operably coupled with the reservoir (Page 7, Section 3, lines 38-39, “…supply tube 112 is connected to pump 110 at its inlet connection.”, Modified Fig. 4, where the nozzle and pump connections are shown), the pump configured to move the fluid from the reservoir and through a nozzle (Page 7, Section 3, lines 51-52, “…eject a basting liquid out of nozzles 206.”), wherein the nozzle is configured to be positioned within a heating chamber (Modified Fig. 3, where the nozzle is within the heating chamber); and 
PBl is provided to allow manual activation of the motor…”).

    PNG
    media_image1.png
    586
    808
    media_image1.png
    Greyscale

Modified Figure 4, Northern

    PNG
    media_image2.png
    497
    986
    media_image2.png
    Greyscale

Modified Figure 3, Northern
Regarding claim 3, Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the heating chamber (Modified Fig. 3, where the heating chamber is shown enclosed) defined by a housing of a grill (Page 6, Section 2, lines 66-67, “Heating source 200 is mounted at a bottom portion of housing 102.”).
Regarding claim 4, Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the activation of the pump is varied based on a user-selected instruction (Page 7, Section 4, lines 43-45, “…a switch PBl is provided to allow manual activation of the motor to spray the basting liquid from nozzles 206.”, where manual user input for activating the switch allows for activation of the pump).

Regarding claim 9, Northern discloses a cooking device (Page 6, Section 2, line 36, “…self-basting cooking apparatus 100…”) comprising: 

a spritzer assembly having a pump operably coupled with a reservoir (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”) and a nozzle (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”), the nozzle disposed within the heating chamber and operably coupled to the pump through a tubing disposed through the void (Modified Fig. 4, where the pump and nozzle connections are shown, where the nozzle piping is within the heating chamber); and 
a controller operably coupled with the pump (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”) and configured to selectively activate the pump to move a fluid from the reservoir through the nozzle (Modified Fig. 4, where the pump will direct fluid from the reservoir into the nozzle).
Regarding claim 10, Northern teaches the apparatus according to claim 9, as set forth above, discloses further comprising: a heating element within the heating chamber (Page 6, Section 2, lines 63-64, “Included within the interior of housing 102 is a heating source 200…”); and a rack positioned within the heating chamber (Page 7, Section 3, line 2, “…food supporting structure 202…”), the heating element disposed on a first side of the rack and the nozzle disposed on a second, opposing side of the rack (Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, the charcoal briquettes or fuel 200 is on the bottom side of the rack while the nozzles are on the top side of the rack).
Regarding claim 13, Northern teaches the apparatus according to claim 9, as set forth above, discloses further comprising: an input device disposed on a control unit and configured to 
Regarding claim 14, Northern teaches the apparatus according to claim 13, as set forth above, discloses wherein the input device includes a switch (Page 8, claim 7, “…electronic control 30 circuit further comprises a manually actuated switch for activating the pump…”), the switch configured to activate the pump when toggled from a first state to a second state (Where the switch activates the pump, where the switch has the state of causing the pump to be off and the state of causing the pump to be on).

Regarding claim 15, Northern discloses a spritzer assembly (Page 7, Section 3, lines 34-35, “…liquid dispensing system outside the confines of housing 102.”) for a cooking device, the spritzer assembly comprising: 
a reservoir configured to maintain a fluid therein (Page 7, Section 3, lines 35-36, “Container 116 holds a basting liquid.”); 
a pump operably coupled with the reservoir (Page 7, Section 3, lines 38-39, “…supply tube 112 is connected to pump 110 at its inlet connection.”), the pump moving the fluid from the reservoir and through first and second nozzles (Modified Fig. 4, where the reservoir, pump, and nozzle fluid connections and directions are shown), wherein the first and second nozzles are configured to be positioned within a heating chamber and are fluidly coupled to one another 
a controller configured to selectively activate the pump, the controller further configured to operably couple with an electronic device (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”, where the controller can be considered the switch and the electronic device can be considered the electric circuits).
Regarding claim 18, Northern teaches the apparatus according to claim 15, as set forth above, discloses wherein the heating chamber is heated by a heat source (Page 6, Section 2, lines 63-64, “Included within the interior of housing 102 is a heating source 200…”) positioned on an opposing side of a rack (Page 7, Section 3, line 2, “…food supporting structure 202…”) from the first or second nozzle (Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, the charcoal briquettes or fuel 200 is on the bottom side of the rack while the nozzles are on the top side of the rack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Thai et al. (WO 2016070232 A1, hereinafter Thai).        
        Regarding claim 2, Northern teaches the apparatus according to claim 1, as set forth above, discloses wherein the controller is operably coupled with an electronic device (Page 7, Section 4, lines 40-41, “…a switch PBl is provided to allow manual activation of the motor…”, where the switch is considered the controller and the electric circuit is considered the electronic device as it contains, Page 7, Section 4, Para. 4, lines 1-2, “Power circuit 306 includes a battery B and a switch S1…”).
Northern does not disclose:
Activation of the pump is altered through an application on the electronic device.
However, Thai discloses, in the similar field of food preparation, altering the pump through an input on an electronic device (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”, where the pressure level and duration can be changed in the, “…water pump pressure profile…”, Para. 00133, line 6.) It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill and nozzle system from Northern with the electronic controller capable of altering the pump as taught by Thai.

Regarding claim 6, modified Northern teaches the apparatus according to claim 2, as set forth above. 
Modified Northern does not disclose:
 Wherein the activation of the pump by the controller is varied through usage of the application.
However, Thai discloses, controlling for multiple settings like the water pressure profile to be successful in preparing different foods, where changes in the pump would be based on food items or usage (Para. 0031, lines 1-3, “Success in the preparation of food and beverages often results from continual experimentation with different preparation sequences, involving varying the settings of the appliance, as well as time differences between setting changes.”, where such a setting is the water pump pressure profile that can be altered for the preparation of different food items). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in modified Northern with the varying of settings based on usage as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 
Regarding claim 7, Northern teaches the apparatus according to claim 1, as set forth above.
Northern does not disclose:
Wherein the activation of the pump is varied based on a food item disposed within the heating chamber.
However, Thai discloses, controlling for multiple settings like the water pressure profile to be successful in preparing different foods, where changes in the pump would be based on food items (Para. 0031, lines 1-3, “Success in the preparation of food and beverages often results from continual experimentation with different preparation sequences, involving varying the settings of the appliance, as well as time differences between setting changes.”, where such a setting is the water pump pressure profile that can be altered for the preparation of different food items). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in Northern with the varying of settings based on the food item as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 8, Northern teaches the apparatus according to claim 1, as set forth above.

Further comprising: an input device operably coupled with the pump and disposed on a control unit of the cooking device.
However, Thai discloses, a display that is a user interface (Para. 0037, lines 1-2, “…a user interface 130 operably connected to the control module 120. The user interface 130 includes a display 132 and user controls 134.”) and connected to the control module or control unit, where the control unit is able to control the pump (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switch and electronic circuit from Northern with the input display and control unit as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification as a user interface would provide the advantage of allowing the user to control the function of different settings as the display would provide understandable feedback to the user as stated by Thai, Para. 0037, line 3-4, “…number of Light Emitting Diodes (LEDs) to provide user prompts and feedback.”
Regarding claim 11, Northern teaches the apparatus according to claim 9, as set forth above.
Northern does not disclose:
Wherein the controller is wirelessly coupled with an electronic device and the activation of the pump is altered through an application on the electronic device.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a remote computing device that can control the device so that the user does not need to be physically in the same area as the device for it to function as stated by Thai, Para. 0041, lines 5-6, “…remote computing device 190 also has a data interface…preferred…tablet computer…”. While a control unit for the pump would provide the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.
Regarding claim 20, Northern teaches the apparatus according to claim 15, as set forth above.
Northern does not disclose: 
Wherein at least one of a frequency and a duration of activation of the pump is altered based on an instruction accepted through the electronic device.
However, Thai discloses, a control module capable of altering settings on the water pump, such as duration and pressure level (Para. 0038, lines 1-3, “The control module 120 also interfaces with and controls a power interface 150 of the kitchen appliance 100. The power interface 150 controls how power is supplied from a power source 152 to one or more powered elements 160, such as…pumps…”, where the pressure level and duration can be changed in the, “…water pump pressure profile…”, Para. 00133, line 6.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump and controller system in Northern with a control module capable of modifying settings of the water pump as taught by Thai.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the water pump mechanism where the pressure level and duration can be altered for single use in making different food products, Para. 00133, lines 6-7, “…water pump pressure profile…Any one or more of these settings may be set for a single use…”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Thai et al. (WO 2016070232 A1, hereinafter Thai) and in further view of Bhogal et al. (US 20160327279 A1, hereinafter Bhogal).            
Regarding claim 12, modified Northern teaches the apparatus according to claim 11, as set forth above.
Modified Northern does not disclose:
Further comprising: an imaging system optically coupled with the heating chamber, wherein images from the imaging system are disposed on the electronic device.
However, Bhogal discloses, in the similar field of food preparation, an imaging system within a heating chamber (Para. 0059, lines 4-5, “…the sensor includes a camera configured to record images 11…”, where the camera is within the cavity or the cooking area, Para. 0061, lines 3 from the end, “…cameras can be evenly distributed throughout the cavity…”) where images are transferred to an electronic device, such as a user device (Para. 0087, lines 10-12 from end, “The method can additionally function to stream images of the foodstuff ( e.g., of foodstuff cooking in-situ) to the user device…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wireless user electronic device and heating chamber from modified Northern with the imaging system and displaying of images on an electronic device as taught by Bhogal.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of imaging data for machine training where automatic identification of food items can be achieved as stated by Bhogal, Para. 0085, lines 4-6 from end, “…generate a set of supervised training data through typical oven use, which can be used to train modules to automatically identify foodstuff.”

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Zwern (US 20110017200 A1).                                                     
Regarding claim 5, Northern teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a power supply providing power for at least one of the controller and the pump (Page 7, Section 4, line 40, “Power circuit 306 includes a battery B and 
Northern does not disclose:
A generator operably coupled with a power supply.
However, Zwern discloses, in the similar field of machines for preparing food, a generator coupled with a power supply, where the generator can provide power for the power supply to use or store (Para. 0075, lines 1-4, “…generator 600 of electrified turbine ventilator 545 is connected to directional charge controller 710, which may also accept electrical power input from solar panel 715 and/or manual crank 665.”, where the generator is connected to a battery for energy storage, Para. 0073, lines 14-15, “…electrical current may be…stored in a battery for later use.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power supply in Northern with the addition of the generator as taught by Zwern.
	One of ordinary skill in the art would have been motivated to make this modification as
a generator connected to the power source allows the advantage of having power in survival, emergency, or in less developed areas as stated by Zwern, Para. 0023, lines 1-3, “…integrated set of passive natural resource subsystems that work together to provide a complete set of utilities for human survival and comfort…”.
Regarding claim 16, Northern teaches the apparatus according to claim 15, as set forth above, discloses further comprising: a power supply providing power for at least one of the controller and the pump (Page 7, Section 4, line 40, “Power circuit 306 includes a battery B and a switch S1…”, where the switch can be considered the controller for the pump system and the 
Northern does not disclose:
A generator operably coupled with a power supply.
However, Zwern discloses, in the similar field of machines for preparing food, a generator coupled with a power supply, where the generator can provide power for the power supply to use or store (Para. 0075, lines 1-4, “…generator 600 of electrified turbine ventilator 545 is connected to directional charge controller 710, which may also accept electrical power input from solar panel 715 and/or manual crank 665.”, where the generator is connected to a battery for energy storage, Para. 0073, lines 14-15, “…electrical current may be…stored in a battery for later use.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power supply in Northern with the addition of the generator as taught by Zwern.
	One of ordinary skill in the art would have been motivated to make this modification as
a generator connected to the power source allows the advantage of having power in survival, emergency, or in less developed areas as stated by Zwern, Para. 0023, lines 1-3, “…integrated set of passive natural resource subsystems that work together to provide a complete set of utilities for human survival and comfort…”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Kocer et al. (WO 2018129376 A2, hereinafter Kocer).

Northern does not disclose:
Wherein the first nozzle generates a first spray pattern and the second nozzle generates a second, differing spray pattern.
However, Kocer discloses, in the field of nozzle assemblies, a nozzle with the ability to have multiple spray patterns and change those patterns (Page 5, lines 15-17, “…a nozzle assembly having a configurable nozzle that is adaptively reconfigured to provide one or more of a specified spray pattern…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nozzles in Northern with the configurable spray pattern nozzles as taught by Kocer.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fine-tuned control over the droplet and achieve specific patterns for coverage as stated by Kocer, Page 5, line 19, “The change in shape or size controls the spray pattern and the droplet size”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 6582745 B1) in view of Fu et al. (CN 207152494 U, hereinafter Fu).
Regarding claim 19, Northern teaches the apparatus according to claim 18, as set forth above, discloses wherein the heat source includes a heating element configured to ignite a plurality of pellets (Page 7, lines 6-7, “…charcoal briquettes resting on a wire grill 220…”, where in Modified Fig. 3, multiple briquettes are seen).

Where the pellets are disposed within a hopper operably coupled with a housing defining the heating chamber to heat the heating chamber.
However, Fu discloses, in the field of food preparation apparatuses, a similar grill structure with a hopper attached to the grill for storing fuel (Abstract, line 8, “…the feeding port is connected with the storage hopper…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill structure from Northern with the addition of the hopper for storing the charcoal briquettes as taught by Fu.
	One of ordinary skill in the art would have been motivated to make this modification as the hopper gives the advantage of storage for the fuel source as stated by Fu, Abstract, line 9, “…the storage hopper…”, so that extra fuel can be rapidly inserted into the grill as a hopper feature is commonly known in the art regarding grills.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
02/9/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761